                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 8, 2020

BY ECF

The Honorable Katherine Polk Failla
United States District Judge


                                                                MEMO ENDORSED
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

           Re:       United States v. Ariel Tavarez, et al., 19 Cr. 690 (KPF)

Dear Judge Failla:

        In light of the COVID-19 pandemic, the parties jointly request an adjournment of the next
pretrial conference in the above-referenced case, scheduled for April 15, 2020 at 10:00 a.m., for a
period of sixty days. The Government further requests that the time between today and the
conference date to be set by the Court be excluded pursuant to the provisions of the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), to allow defense counsel to continue reviewing the discovery in
this case and to allow the parties to continue discussions on pretrial resolutions of this case. The
Government respectfully submits that the proposed exclusion would be in the interest of justice.
The Government understands that defense counsel for each defendant consents to this request for
the exclusion of time.

                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney


                                           by:_______________________________________
                                              Aline Flodr/Mollie Bracewell/ Nicholas Chiuchiolo
                                              Assistant United States Attorney
                                              (212) 637-1110/-2218/-1247

cc: Counsel of Record for All Defendants (By ECF)
Application GRANTED. The pretrial conference currently scheduled for
April 15, 2020, is hereby ADJOURNED to June 23, 2020, at 11:30 a.m.
in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, New York.

The time between April 8, 2020, and June 23, 2020, is excluded under
the Speedy Trial Act. The Court finds that the ends of justice
served by excluding such time outweigh the interests of the public
and the Defendants in a speedy trial because it will permit
Defendants to continue reviewing discovery materials and allow the
parties to engage in discussions as to a pretrial resolution of this
case.

Dated:   April 8, 2020             SO ORDERED.
         New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
